DETAILED ACTION
This Action is responsive to the communication filed on 07/28/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-7, 9, 12, 14, 16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ban (CN 109597245 A).

Regarding claim 1, Ban (see, e.g., FIG. 1) discloses a driving substrate, comprising:
a base substrate 10 (pg 4, para 5);
a stress buffer layer 1 located on the base substrate 10 (pg 5, para 5; para 7-8);
a wiring structure 2, 3, 6, 7 located on a surface of the stress buffer layer 1 away from the base substrate 10, a thickness of a wiring e.g., Cu layer with in the wiring structure 2, 3, 6, 7 in contact with the stress buffer layer 1 being greater than a threshold (pg 5, para 5; para 10; pg 6, para 1, para 4);
a first insulating layer 11 located on a surface of the wiring structure 2, 3, 6, 7 away from the base substrate 10 (pg 4, para 5); and
a plurality of electronic components LEDs (not shown) located on a surface of the first insulating layer 11 away from the base substrate 10, each of the plurality of electronic components LEDs (not shown) being connected to the wiring structure 2, 3, 6, 7 through a via hole 121 penetrating the first insulating layer 11 (pg 4, para 5; pg 6, para 6).

Regarding claim 2, Ban (see, e.g., FIG. 1) teaches that the wiring structure 2, 3, 6, 7 comprises at least two wiring layers 2, 3 and 6, 7, each wiring layer 2, 3 and 6, 7 comprises a plurality of wirings e.g., multilayer structure, and a second insulating layer 5 is located between adjacent wiring layers 2, 3, so that in a direction away from the base substrate 10, each wiring of a current layer e.g., Cu layer is connected to at least one wiring of a next layer e.g., MoNb layer (bottom), and each wiring of the last layer e.g., MoNb layer (top) is connected to at least one electronic component LED (not shown) (pg 5, para 4, para 10; pg 6, para 1, para 6-7).

Regarding claim 3, Ban (see, e.g., FIG. 1) teaches that the wiring structure 2, 3, 6, 7 comprises a first wiring layer 6, 7 and a second wiring layer 2, 3, the first wiring layer 6, 7 comprises a plurality of first wirings e.g., multilayer structure of 6, 7 that is insulated from each other, the second wiring layer 2, 3 comprises a plurality of second wirings e.g., multilayer structure of 2, 3 that is insulated from each other, each of the plurality of first wirings e.g., multilayer structure of 6,7 is connected to at least one of the plurality of second wirings e.g., multilayer structure of 2, 3 through a via hole 51, 52 penetrating through the second insulating layer 5, and each of the plurality of the second wirings e.g., multilayer structure of 2, 3 is connected to at least one electronic component LED (not shown) through the via hole 121 penetrating the first insulating layer 11 (pg 4, para 5; pg 5, para 4-5; pg 6, para 4, para 7).
Regarding claim 5, Ban (see, e.g., FIG. 1) teaches that the first wiring 6, 7 and/or and the second wiring 2, 3 comprise a copper layer e.g., Cu layer (pg 4, para 5; pg 5, para 4; pg 6, para 7).

Regarding claim 6, Ban (see, e.g., FIG. 1) teaches that the first wiring 6, 7 further comprises a first metal layer e.g., MoNb layer (bottom) located on a surface of the copper layer e.g., Cu layer proximate to the base substrate 10, and an adhesive force between the first metal layer e.g., MoNb layer (bottom) and the stress buffer layer 1 is greater than an adhesive force between the copper layer e.g., Cu layer and the stress buffer layer 1 (pg 5, para 5); and the second wiring 2, 3 further comprises a second metal layer e.g., MoNb layer (bottom) located on a surface of the copper layer e.g., Cu layer proximate to the base substrate 10, and an adhesion between the second metal layer e.g., MoNb layer (bottom) and the second insulating layer 5 is greater than an adhesion between the copper layer e.g., Cu layer and the second insulating layer 5 (pg 4, para 5; pg 5, para 4-5; pg 6, para 4, para 7).
Examiner note: The stress buffer layer, the first metal layer, the second metal layer, and the second insulating layer are of the same material as disclosed by applicant (see, e.g., Para 0051, Para 0053, Para 0055, Para 0056 of the disclosure as originally filed), which would result in the claimed adhesive force property. The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594.

Regarding claim 7, Ban (see, e.g., FIG. 1) teaches that the first metal layer e.g., MoNb layer (bottom) and the second metal layer e.g., MoNb layer (bottom) are made of at least one of Mo, MoNb, MoTi, MoWu, MoNi, or MoNiTi (pg 5, para 5; pg 6, para 7).

Regarding claim 9, Ban (see, e.g., FIG. 1) teaches that the first wiring 6, 7 further comprises a first conductive protective layer 9 located on a surface of the copper layer e.g., Cu layer away from the base substrate 10 (pg 5, para 3); and the second wiring 2, 3 further comprises a second conductive protection layer e.g., MoNb layer (top) located on a surface of the copper layer e.g., Cu layer away from the base substrate 10 (pg 5, para 4).

Regarding claim 12, Ban (see, e.g., FIG. 1) teaches that the stress buffer layer 1 is made of at least one of SiN, SiO, or SiON (pg 5, para 5).

Regarding claim 14, Ban (see, e.g., FIG. 1) teaches a reflective pattern 12 located on the surface of the first insulating layer 11 away from the base substrate 10, and an orthogonal projection of the reflective pattern 12 on the base substrate 10 at least does not partially overlap an orthogonal projection of the electronic component LED (not shown) on the base substrate 10 (pg 4, para 5).

Regarding claim 16, Ban (see, e.g., FIG. 1) teaches that the electronic component LED (not shown) is an LED (pg 4, para 5).

Regarding claim 18, Ban (see, e.g., FIG. 1) teaches that the threshold value is 1 µm (pg 6, para 1).

Regarding claim 19, Ban (see, e.g., FIG. 1) teaches a display device, comprising the driving substrate of claim 1 (pg 1, para 11).

Regarding claim 20, Ban (see, e.g., FIG. 1) discloses a method for preparing a driving substrate, comprising:
providing a base substrate 10 (pg, 4, para 5);
forming a stress buffer layer 1 on the base substrate 10 (pg 5, para 5, para 7-8);
forming at least one conductive layer e.g., Cu layer on the stress buffer layer 1, a stress direction e.g., tensile stress of the conductive layer e.g., Cu layer being opposite to a stress direction e.g., compressive stress of the stress buffer layer 1, and forming a wiring structure 2, 3 by using the at least one conductive layer e.g., Cu layer, a thickness of the conductive layer e.g., Cu layer in contact with the stress buffer layer 1 being greater than a threshold (pg 4, para 5; pg 5, para 10; pg 6, para 1);
forming a first insulating layer 5 covering the wiring structure 2, 3 (pg 4, para 5); and
binding a plurality of electronic components LEDs (not shown) on the first insulating layer 5, the electronic component LED (not shown) being connected to the wiring structure 2, 3 through a via hole 51, 52 penetrating the first insulating layer 5 (pg 4, para 4; pg 6, para 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.






Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ban (CN 109597245 A).

Regarding claim 8, Ban (see, e.g., FIG. 1) teaches that the copper layer e.g., Cu layer is in the range from 1 µm to 30 µm (pg 6, para 1). 
However, Ban fails to expressly teach that the thickness of the first metal layer is in the range from 5 nm to 50 nm and a thickness of the second metal layer is in a range from 5 nm to 50 nm. However, differences in thicknesses will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such differences are critical.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation”. See In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955).
Since the applicant has not established the criticality (see next paragraph) of the thickness of the first metal layer being in the range from 5 nm to 50 nm and a thickness of the second metal layer being in a range from 5 nm to 50 nm, it would have been obvious to one of ordinary skill in the art to modify the thickness of the first metal layer and the second metal layer of Ban to be in the range from 5 nm to 50 nm through routine experimentation.
CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed thickness of the first metal layer and the second metal layer or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Regarding claim 15, although Ban (within the Detailed Description) shows substantial features of the claimed invention, Ban (within the Detailed Description) fails to expressly teach that the base substrate is a glass substrate or a quartz substrate.
Ban (within the Background), on the other hand, teaches a display with glass base for the purpose of greatly enhancing the display effect of the LCD (pg 1, para 9). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the glass substrate as described by Ban in the Background as the base substrate material in the Detailed Description of Ban for the purpose of greatly enhancing the display effect of the LCD (pg 1, para 9). 

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ban (CN 109597245 A), in view of OH (US 2022/0123026).

Regarding claim 10, Ban (see, e.g., FIG. 1) teaches that second conductive protection layer e.g., MoNb layer (top) is made of at least one of Mo, MoNb, MoTi, MoWu, MoNi, or MoNiTi (pg 5, para 4). 
Although Ban teaches substantial features of the claimed invention, Ban fails to expressly teach that the first conductive protection layer is made of at least one of Mo, MoNb, MoTi, MoWu, MoNi, or MoNiTi. Ban does, however, teach that the first conductive protection layer 9 is made of ITO (indium tin oxide) (pg 5, para 3). 
OH (see, e.g., FIG. 10), on the other hand, teaches that an electrode layer ET1 can be either indium tin oxide (ITO) or molybdenum (Mo) (Para 0223). 
Therefore, it would have been obvious at the time of filing the invention to one or ordinary skill in the art to use either indium tin oxide (ITO) or molybdenum (Mo) in Ban’s device as the first conductive protection layer (protection electrode) because these were recognized in the semiconductor art for their use as an electrode layer, as taught by OH, and selecting between known equivalents would be within the level of ordinary skill in the art. 


Regarding claim 11, although Ban teaches substantial features of the claimed invention, Ban fails to expressly teach that the thickness of the first conductive protection layer is in the range from 5 nm to 50 nm and a thickness of the second conductive protection layer is in a range from 5 nm to 50 nm. However, differences in thicknesses will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such differences are critical.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation”. See In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955).
Since the applicant has not established the criticality (see next paragraph) of the thickness of the first conductive protection layer being in the range from 5 nm to 50 nm and a thickness of the second conductive protection layer being in a range from 5 nm to 50 nm, it would have been obvious to one of ordinary skill in the art to modify the thickness of the first conductive protection layer and the second conductive protection layer of Ban to be in the range from 5 nm to 50 nm through routine experimentation.
CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed thickness of the first conductive protection layer and the second conductive protection layer or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Allowable Subject Matter
Claims 4, 13, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO B CRITE whose telephone number is (571) 270-5267. The examiner can normally be reached Monday - Friday, 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTONIO B CRITE/Examiner, Art Unit 2817                                                                                                                                                                                                        
/Nelson Garces/Primary Examiner, Art Unit 2814